DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “a magazine guided in said sleeve,” as recited in claim 1 line 3 must be shown or the feature(s) canceled from the claim(s).  Currently, no specific structure of the magazine is shown that houses the tablets.
Therefore, the limitations “magazine can be partially pushed out of the sleeve in a longitudinal direction against of the magazine against force of a first spring (19),” as recited in claim 1 lines 4-5 must be shown or the feature(s) canceled from the claim(s).  Currently, the spring 5 is shown to move within the “not shown magazine” which advances the tablets housed in the magazine, does not intend to bias the magazine itself.  
Therefore, the limitations “head end” as recited in claim 2 line 2 must be shown or the feature(s) canceled from the claim(s).  
Therefore, the limitations “an abutting surface” as recited in claims 11, 12 and 13 line 2 must be shown or the feature(s) canceled from the claim(s).  

No new matter should be entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1,2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hass (US 8,523,011) in view of Sternberg (US 4,311,251) and further in view of Millar (US 2002/0043538 A1).
Referring to claim 1.  Hass discloses a pill dispenser (Figure 1) comprising:
a sleeve (13; Figure 1); and 
a magazine (15) guided in said sleeve (13) and configured to receive a stack of pills (22; Figure 5), wherein said magazine (15) can be partially pushed out of the sleeve in a longitudinal direction (see Figure 2) of the magazine (15) against force of a first spring (19), and said magazine (15) supports a cap (43) at an upper end (top end of 15) thereof for pivotal movement (see pivotal movement of cap 43; Figures 5 and 5A);
wherein said cap (43) is pivotally movable against force of a second spring (51) from a rest position (position as shown in Figure 5) a dispensing position (position as shown in Figure 5A), and said cap (43) supports a head (45; Figure 5), comprising at least two parts (left and right parts of 43).
Hass does not disclose the cap has a transverse guide onto which the parts of the head are pushed transversely to the longitudinal direction of the magazine.
Sternberg discloses a pill dispenser (Figure 1) wherein a cap (15) comprises parallel protruding guide elements (13 and 14; Figure 4) onto which parts of the head (left and right parts of 17) are pushed in to the longitudinal direction of the magazine to attach the head to the cap.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Hass to 

Hass in view of Sternberg do not disclose the cap mounting element has a transverse guide onto which the parts of the head are pushed. 
Millar discloses a dispenser comprising a mounting bracket (120; Figure 13) having a tranverse guide (140) which receives the projections (144 and 148; Figure 16) of the housing to mount the housing to the mounting bracket.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Hass in view of Sternberg to have replaced the head and the cap attachment mechanism with a transverse guide and projection elements to slidingly mount the head to the cap as taught by Millar because using the transverse guide and projection elements for mounting the head to the cap would provide a larger contact surface for attachment thus reducing breakage or disassembly during operation of the decorative head.

Referring to claim 2.  Sternberg discloses a pill dispenser (Figure 1) wherein the cap (15) has a retracted cap neck (bottom narrow portions of 13 and 14; Figure 4) at a 
Referring to claims 8 and 14.  Sternberg discloses a pill dispenser (Figure 1) wherein the cap (15) and the head (16) have a recess in a region of a back of the head (opening at the back of the head and cap), into which an ejector tongue (15) extends (see Figure 3 and 4). 

Allowable Subject Matter
Claims 3-7,9-13 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651